C286 LID Cr ORBETLAK Becunant Fed @ueeen Page 1 ofa

PARKER AND CARMODY, LLP
ATTORNEYS AT LAW

“sano MEMO ENDORSED

NEW YORK, NLY. 10016

DANIEL 8. PARKER : TELEPHONE: (212) 239-9777

MICHAEL CARMODY FACSIMILE: (212) 239-9175

CHARISTENA §. COGPER DanielParker@aol.com
April 26, 2021

By ECF

Hon. Lewis A. Kaplan

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Mario Delgado
19 Cr 817 (LAK)

Dear Judge Kaplan:

I write on behalf of Mario Delgado, with the consent of the Government and Pretrial
Services requesting that the Court amend the Bail Order (Dkt_ No. 71) filed March 8, 2021 and
change the third party custodian to Mr. Delgado’s brother, Carlos Delcarmen. Mr. Delgado
would temporarily reside with Mr. Delcarmen in Newark, NJ and if the Court grants this request,
then I will provide Pretrial Services and the Government with Mr. Delcarmen’s information.

Mr. Delgado has been released temporarily pending surgery and he is currently living
with his father, who is the third-party guardian, in the Bronx. Surgery is scheduled for May 6,
2021. Mr. Delgado’s father is involved with another woman who resents Mr. Del gado’s living in
the apartment. Ht seems that the elder Mr. Delgado’s girlfriend wants to go on vacation to the
Dominican Republic and that the elder Mr. Delgado cannot go because he is currently his son’s
third party guardian.

Pre-tnal became aware of the stress in the household a few weeks ago and notified
counsel, I conferred with Mr. Delgado and despite his efforts to work things out, we now believe
it would be best if he moved in with his brother. I have communicated with both Officer DeFeo
and AUSA Lindsey Keenan via email and neither of them object to this proposed modification.

Accordingly, if the foregoing meets with the Court’s approval, then I respectfully request

that the Court “So Order” this letter.
SO ORDERED
ft (;
LL,

LEW AKAPLAN YADI

t [27 [es

 
